Order.
Per Curiam.
This case comes before the court on plaintiff’s motion for the entry of judgment; and it appearing that on November 5, 1945, the court filed special findings of fact, with an opinion holding that plaintiff was entitled to recover, but suspended the entry of judgment to await the filing of a stipulation by the parties showing the correct estate tax computed in accordance with the court’s decision; and it further appearing that on February 1, 1946, a stipulation was filed, signed on behalf of the plaintiff by Donald V. Hunter, and on behalf of the defendant by Acting Assistant Attorney General Sewall Key, under authority of the Attorney General, in which it is stated:
“It is hereby stipulated by and between the parties hereto by their respective attorneys that on the basis of the Court’s opinion of November 5, 1945, there is an overpayment of estate tax on account of the allowable deduction to the charitable organization of $35,827.29 and that judgment may be entered for plaintiff in that amount, together with interest thereon in accordance with law from December 3, 1938.
“Judgment may also be entered for plaintiff on account of the allowance of interest in accordance with the Court’s opinion in the amount of $5,099.66, without interest.”
Now, therefore — it is ordered this 4th day of March, 1946, that plaintiff’s motion for the entry of judgment be and the same is allowed, and judgment is entered for plaintiff in the sum of $35,827.29, with interest thereon according to law from December 3, 1938, and in the further sum of $5,099.66, without interest, a total of $40,-926.95.